DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-20 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of parent application 15/598874, now claim 8 of U.S. Patent No. 10,796,508. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of claim 18 and 20 are within the scope of the limitations of claim 8 of U.S. Patent No. 10,796,508.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
In regards to claim 7: a temporary stop of the aircraft is considered subjective and indefinite because Applicant disclosure does not provide definitions for what is considered a temporary stop versus what is considered a non-temporary stop. Corrective action or clarification is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
1. A method for logging data onboard an aircraft, comprising: 
outputting motion data from a motion sensor; (the motion sensor is non-specific, and therefore this may be considered a generic data gathering step, and recognizing motion is a clearly performable mental process by one of ordinary skill.)
outputting time data from a clock representing times; (timekeeping is a well-known data gathering step performable by any generic general purpose computer or mentally by one of ordinary skill.)
storing the motion data from the motion sensor and associated time data from the clock in a non-transitory tangible computer-readable storage medium; (storing data is a well-known generic computer process.)
processing the data to identify motion data representing a horizontal acceleration vector that corresponds to aircraft gate departure; (data processing step performable by any generic general purpose computer, or by one of ordinary skill, by hand.)
identifying time data representing a begin time of the horizontal acceleration vector; (data processing step performable by any generic general purpose computer, or by one of ordinary skill, by hand.)
setting a Gate Out time to be equal to the begin time; and (data processing step performable by any generic general purpose computer, or by one of ordinary skill, by hand.)
storing data representing the Gate Out time in the non- transitory tangible computer-readable storage medium. (storing data is a well-known generic computer process.)
The Supreme Court has “long held that this provision contains an important implicit exception: [l]aws of nature, natural phenomena, and abstract ideas are not patentable.” E.g., Alice Corp. v. CLS Bank Inti, 573 U.S. 208, 216 (2014). 
In issues involving subject matter eligibility, our inquiry focuses on whether the claims satisfy the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 216—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). This framework considers, in the first step, whether the claim at issue is “directed to” one of those ineligible concepts. Id. If not, the claim satisfies § 101. Id. If the claim is “directed to” one of those ineligible concepts, we proceed to the second step, where we “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 566 U.S. at 79). The Supreme Court characterizes the second step as “a search for an ‘inventive concept’ — i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (quoting Mayo, 566 U.S. at 72—73) (alteration in original). “[Merely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. at 221. 
On January 7, 2019, the PTO issued revised guidance on the application of § 101. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (hereinafter “2019 Guidance”). The 2019 Guidance includes steps 2A and 2B. Under Step 2A, Prong One, of that guidance, we first look to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes). If a claim recites a judicial exception, we proceed to Step 2A, Prong Two, in which we determine if the claim recites additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)—(c), (e)-(h)). Only if a claim recites a judicial exception and fails to integrate that exception into a practical application, do we proceed to Step 2B of the guidance. At Step 2B, we determine if the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or simply appends well understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See 2019 Guidance.
Applying Step 1 of the Alice Analysis, the claims are understood to be directed to a process, machine, manufacture or composition of matter, and therefore we proceed to step 2A.
Applying Step 2A, Prong One of the Alice analysis, claim 11 is determined to be directed to an abstract idea (mental processes). Claim 11 is directed to a process of determining a plurality of vehicle movements based on sensed motion, correlating those movements to an aircraft takeoff, and then noting the time that the takeoff took place in memory.  Claim 11 does not claim any steps that cannot be performed mentally by one of ordinary skill in the art, but is merely performed on a generic computer, and therefore falls within the “mental processes” grouping. See 84 Fed. Reg. 52. Because we conclude that claim 11 recites an abstract idea, we proceed to Step 2A, Prong Two.
Applying Step 2A, Prong Two of the Alice analysis, we determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception; and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not “directed to” the judicial exception.
Apart from the storing and processing steps of the abstract idea performable by a generic general purpose computer, the only additional elements recited in claim 1 is outputting motion data from a motion sensor, and outputting time data from a clock, and the data being logged onboard an aircraft. Outputting time data from a clock is considered generic data gathering steps performable by a generic computer, because all generic computers comprise an internal clock. The motion sensor is generically claimed, and may comprise well-known devices, such as accelerometers, from which motion data may be gathered. Aircraft are also clearly well-known. None of these factors are materially modifying nor modified by the mental process in any meaningful way, and are therefore considered generic data gathering steps that are immaterial to the substance of the claim. Further, it is noted that this mental process may clearly be performed by one of ordinary skill while riding onboard an aircraft by merely sensing the motion of the aircraft, and noting the time of occurrence of aircraft take-off. Therefore, these factors are considered insignificant extrasolution activity. Claim 11 does not recite any limitation that even generally links the use of the judicial exception to a particular technological environment, or any limitation that represents any meaningful application of the mental process. Accordingly, the language itself of claim 11 does not reflect an improvement in any particular technical field or technology. There is also no evidence that the claimed system recites an improvement to the functioning of the “computer system” itself. See MPEP § 2106.05(a). Claim 11 also does not appear to use a judicial exception in conjunction with any particular machine. See 84 Fed. Reg. 55. Accordingly, claim 1 does not integrate the judicial exception into a practical application of the exception, and we proceed to Step 2B.
Applying Step 2B of the Alice analysis, the claim(s) does/do not include additional elements beyond the judicial exception that is not “well-understood, routine, conventional” in the field or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations are no more than a field of use or merely involve insignificant extrasolution activity. Therefore, viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Corrective action or clarification is required. 
Independent claim 8 is a mobile device performing the method of claim 1, and comprises the same or similar structure, abstract idea and application of claim 1, and is therefore rejected the same or similar to claim 1, as detailed above. 
Independent claim 11 is a method that is the same or similar to claim 1, wherein motion data is analyzed in order to generate and store a “0001 event” (understood in view of Applicant disclosure as aircraft gate departure, aircraft gate arrival, aircraft takeoff and aircraft landing events), also considered to be an abstract idea without significantly more in the same or similar manner to claim 1, and is rejected the same or similar to claim 1, as detailed above.
Independent claim 18 is a mobile device performing the method of claim 11, and comprises the same or similar structure, abstract idea and application of claim 1, and is therefore rejected the same or similar to claim 11, as detailed above. 
Dependent claims 2-7, 9-20, 12-17 and 19-20 have been evaluated in a similar manner, and do not appear to overcome these deficiencies. Therefore, dependent claims 2-7, 9-20, 12-17 and 19-20 are rejected in the same or a similar manner as claims 1, 8, 11 and 18 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 4, 7-9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 102 (a)(1) or 35 U.S.C. 102 (a)(2) as being anticipated by Colligan et al. (US 10235892 B1) herein Colligan, which has a filing date of 5/5/2017, which is considered earlier than Applicant’s effective filing date of 5/18/2017.
In regards to Claim 1, Colligan discloses the following: 
1. A method for logging data onboard an aircraft, (see abstract “information from a device located on a departing airplane “) comprising: 
outputting motion data from a motion sensor; (see at least Col. 8, lines 38-40 “Motion of the mobile device is determined by accelerometers and/or GPS” and Col. 12, lines 9-15 “The App 110 receives information from sensors installed in the mobile device 103, including video camera 121, GPS receiver 123, microphone 125, cellular receiver 127, accelerometers 129, and other sensors.”)
outputting time data from a clock representing times; (see at least Fig. 2C and Col. 12 “event time estimation module 190”)
storing the motion data from the motion sensor and associated time data from the clock in a non-transitory tangible computer-readable storage medium; (see above citations, see also Col. 11, lines 3-15 “Depending on subsequent sensor data, the system 100 determines whether the aircraft pushed back and stopped (i.e., to record an on-time departure) or started to taxi to the spot.”)
processing the data to identify motion data representing a horizontal acceleration vector that corresponds to aircraft gate departure; (see at least Col. 13, line 36-38 “Gate pushback also may be signaled by signals from the accelerometers, GPS signals, and other information.”, inherent to gate pushback detection of Colligan that the detected acceleration is a horizontal acceleration vector.)
identifying time data representing a begin time of the horizontal acceleration vector; setting a Gate Out time to be equal to the begin time; and storing data representing the Gate Out time in the non- transitory tangible computer-readable storage medium. (see at least Col. 11, lines 3-15 “Depending on subsequent sensor data, the system 100 determines whether the aircraft pushed back and stopped (i.e., to record an on-time departure) or started to taxi to the spot.”, see also examples in Col. 14, lines 2-24 that require identification of takeoff “OFF” time as an explicit recorded event for the calculation described.)
In regards to Claim 4, Colligan discloses the following: 
4. The method as recited in claim 1, further comprising: processing the data to identify motion data representing a horizontal deceleration vector that corresponds to aircraft gate arrival; identifying time data representing an end time of the horizontal deceleration vector; setting a Gate In time to be equal to the end time; and storing data representing the Gate In time in the non-transitory tangible computer-readable storage medium. (see above citations, see also Col. 15, lines 9-15 “data may be supplemented with additional information regarding aircraft events such as, for example, engines on, gate pushback, taxi start, taxi stop, spot out, wheels off, wheels on, runway exit, spot in, gate arrival, engines off.”)
In regards to Claim 7, Colligan discloses the following: 
7. The method as recited in claim 4, further comprising processing the data to filter out motion data representing a horizontal deceleration vector that corresponds to a temporary stop of the aircraft during taxiing. (see at least Col. 8, lines 3-5 “For a departing aircraft, these states may include when the aircraft: (1) pushes back from the gate, (2) starts taxiing, (3) stops taxiing, (4) enters an airport movement area, and (5) takes off.”)
In regards to Claim 8 and 9: Claims 8 and 9 is the mobile device performing the method of claims 1 and 4, respectively. Colligan discloses a mobile device performing the methods outlined above, (see at least Col. 3, lines 8-22 and Col. 8, lines 20-22) and therefore claims 8 and 9 are rejected per claims 1 and 4, above. 
In regards to claim 11: Claim 11 is a related method for logging 0001 data onboard an aircraft, wherein “0001 events” are understood in view of Applicant disclosure as aircraft gate departure, aircraft gate arrival, aircraft takeoff and aircraft landing events. Colligan discloses aircraft gate departure and aircraft gate arrival event recording, as outlined above, and therefore claim 11 is rejected in the same or similar manner as claim 1, above. 
In regards to claim 12: Colligan discloses recording “gate pushback” events and times for when the aircraft “pushes back from the gate” equivalent to an aircraft gate departure event. (see above citations) This time is understood to be equivalent to a “gate out time”, as claimed. 
In regards to claim 13: Claim 13 is rejected in the same or a similar manner as the method of claim 4, above. 
In regards to claim 15, Colligan discloses the following:
15. The method as recited in claim 11, wherein the acceleration vector is an upward vertical acceleration vector, the 0001 event is an aircraft takeoff and the 0001 time is a Wheels Off time. (see above citations, see also Col. 12, lines 47-53 “The data store 155 may store completed flight data such as actual time off block, OFF time”, see also Col. 15, lines 9-15 “data may be supplemented with additional information regarding aircraft events such as, for example, engines on, gate pushback, taxi start, taxi stop, spot out, wheels off, wheels on, runway exit, spot in, gate arrival, engines off.”)
In regards to claim 16, Colligan discloses the following:
16. The method as recited in claim 15, further comprising: processing the data to identify motion data representing a downward vertical deceleration vector that corresponds to aircraft landing; identifying time data representing an end time of the downward vertical deceleration vector; setting a Wheels On time to be equal to the end time; and storing data representing the Wheels On time in the non- transitory tangible computer-readable storage medium. (see above citations, see also Col. 12, lines 47-53 “The data store 155 may store completed flight data such as actual time off block, OFF time”, see also Col. 15, lines 9-15 “data may be supplemented with additional information regarding aircraft events such as, for example, engines on, gate pushback, taxi start, taxi stop, spot out, wheels off, wheels on, runway exit, spot in, gate arrival, engines off.”)
In regards to Claim 18-20: Claims 18-20 the mobile devices performing the methods of claims 11, 12 and 15, respectively. Colligan discloses a mobile device performing the methods outlined above, (see at least Col. 3, lines 8-22 and Col. 8, lines 20-22) and therefore claims 18-20 are rejected per claims 11, 12 and 15, above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Colligan et al. (US 10235892 B1) herein “Colligan”, in view of Romero et al. (US 20160092846 A1) herein “Romero”.
In regards to claim 5, Colligan does not explicitly disclose the following:
5. The method as recited in claim 4, further comprising: calculating a block time equal to the Gate In time minus the Gate Out time; and storing data representing the block time in the non-transitory tangible computer-readable storage medium. 
However, Colligan clearly discloses a gate pushback time and a gate arrival time. (see above citations) Colligan does not explicitly disclose subtraction of gate in time minus gate out time. 
However, this is taught by Romero. (see at least [0028] “Each of the flight segments 108 defines a block time, which is an elapsed time from when an aircraft is pushed back from a gate at a departure airport to when the aircraft stops at a gate at an arrival airport.”) At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Romero with the invention of Colligan with the motivation of preparing schedules of tasks for personnel based on a likelihood that the schedules of tasks will not exceed a personal limit of a person assigned to the itinerary (Romero, [0002]) and/or with the motivation of preventing violations of government regulations (e.g., Federal Aviation Administration regulations), airline regulations, union rules, and the like that may dictate personal limits for how long personnel duty periods can be. (Romero, [0027])
In regards to claim 14: Claim 14 is rejected in the same or a similar manner as the method of claim 5, above.
In regards to claim 17: Claim 17 is rejected in the same or a similar manner as the method of claim 5, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
June 3, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669